PER CURIAM.
Donald S. Baldwin seeks rehearing of our opinion which affirmed his sentence for the crime of second-degree murder with a firearm. Baldwin’s motion has merit and we withdraw our prior opinion and reverse and remand this case for resentencing. The sentencing transcript demonstrates that although Baldwin was initially sentenced to life imprisonment, suspended after twenty-five years, followed by life probation, that legal sentence was withdrawn later in the proceedings and Baldwin was then sentenced to a specified term of twenty-five years followed by life probation. Baldwin correctly asserts that such a sentence is illegal because it exceeds the statutory maximum of forty years. See, e.g., Keltner v. State, 650 So.2d 1066 (Fla. 2d DCA 1995); Dyer v. State, 629 So.2d 285 (Fla. 5th DCA 1993).
Accordingly, we reverse and remand this ease to the trial court for resentencing.
PATTERSON, A.C.J., and QUINCE and WHATLEY, JJ., concur.